                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELIZABETH KARNAZES,                                Case No. 19-cv-05754-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE FOR
                                                 v.
                                   9                                                        FAILURE TO PROSECUTE

                                  10     AMERICAN AIRLINES, INC.,                           Re: Dkt. No. 13
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On September 13, 2019, defendant American Airlines, Inc. (“American Airlines”) removed

                                  14   this case from the San Francisco County Superior Court. Dkt. No. 1. On September 20, 2019,

                                  15   American Airlines filed a motion to dismiss plaintiff Elizabeth Karnazes’ First Amended

                                  16   Complaint. Dkt. No. 13.

                                  17          On October 9, 2019, I granted the parties’ stipulation to continue the hearing date on

                                  18   American Airline’s motion to dismiss to December 4, 2019. Dkt. No. 19. On November 12,

                                  19   2019, I granted the parties’ second stipulation to continue the hearing date to February 26, 2020

                                  20   and moved Karnazes’ response deadline to February 5, 2020 and American Airline’s reply

                                  21   deadline to February 12, 2020. Dkt. No. 24. Karnazes was sent notices about these date changes

                                  22   by both the Clerk and American Airlines. Dkt. Nos. 27, 30. She has not opposed the motion or

                                  23   otherwise communicated with the court regarding this case.

                                  24          Karnazes is ORDERED TO SHOW CAUSE why this case should not be dismissed for

                                  25   failure to prosecute. She shall respond to this Order by filing an opposition to the motion to

                                  26   dismiss no later than February 26, 2020. If she opposes, American Airlines may file replies on or

                                  27   before March 4, 2020. The hearing on American Airline’s motion to dismiss is reset for March

                                  28   18, 2020 at 2:00 p.m. in Courtroom 2, 17th Floor, 450 Golden Gate Avenue, San Francisco,
                                   1   California.

                                   2          Failure to comply with this Order will lead to dismissal of this case. Fed. R. Civ. P. 41(b).

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 11, 2020

                                   6

                                   7
                                                                                                   William H. Orrick
                                   8                                                               United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
